Citation Nr: 1807068	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  17-43 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served from April 1954 to December 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2015, September 2016, and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As an initial matter, the Board notes that in the October 2016 rating decision, the RO found new and material evidence had not been submitted to reopen a service connection claim for a psychiatric disorder, to include post traumatic stress disorder (PTSD) based on personal trauma and discrimination, anxiety, sleep disorder, and depression.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Service connection for an acquired psychiatric disorder had previously been denied by the RO in March 2015 and September 2016 rating decisions.  After the March 2015 rating decision the Veteran sent in additional pertinent evidence in support of the claim.  Thus, it needed to be reconsidered under 38 C.F.R. § 3.156(b).  Similarly, after the September 2016 rating decision, additional VA outpatient mental health treatment records were associated with the claims file.  As a year had not passed since the March 2015 and September 2016 decision had been issued, service connection for an acquired psychiatric disorder remained a pending claim, and any additional pertinent evidence submitted by the Veteran during the period must be considered as having been received as part of the initial claim. See 38 C.F.R. § 3.156 (b). Thus, because the Veteran's initial service connection claim for an acquired psychiatric disorder remained pending when it was reconsidered by the RO in October 2016, finality had not attached and the claim may be considered on the merits by the Board, without 38 U.S.C. § 5108  consideration being required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that he suffers from an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), depression, and anxiety disorder, related to service.  The Veteran submitted medical records indicating that he suffers from depression and anxiety and that he reported experiencing racial discrimination while in service.  His medical records do not indicate that he has been diagnosed with PTSD, nor do they contain a nexus statement between his current disorders and his service.

A remand is necessary to obtain a VA examination to confirm the Veteran's current diagnosis and whether his current disorders are related to his active duty service.  Additionally, the RO should ensure that all of the Veteran's medical records related to his psychiatric disorders have been obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the RO should undertake the appropriate efforts to obtain and associate with the claims file any relevant outstanding VA or private treatment records. 

2. After obtaining any outstanding treatment records, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's psychiatric disorders, to specifically include PTSD, depression, and anxiety disorder.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) For each psychiatric disorder diagnosed, opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service.

A complete rationale for all opinions must be provided.

3.  Next, the RO should readjudicate the Veteran's claim for service connection for an acquired psychiatric disability.  If the claim is not granted, the RO should issue a Statement of the Case and return the case to the Board for review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

